Title: To Thomas Jefferson from John Brown Cutting, 8 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
Tuesday morning Sepr. 8. 1789

There are letters in town from America dated as late as the 4th of August, but I have not been able to get at them. The inclosed papers contain all I have to send you by this post: by the next perhaps I may obtain something still more interesting.
The newspapers of this metropolis continue their wonted traffic of lies. Two will serve You for a specimen. “To such a height have disturbances arisen in the Province of New York against the Union that it is thought an application will be made for our government to interfere in this conjuncture.”—“In consequence of the late scarcity of bread in France american wheat has been admitted; it sold at enormous prices but proved of so pernicious a quality that great numbers who were compel’d to feed on it have died. This is the signal return of gratitude for favours conferd by their great and good allies. Instead of relieving their distresses they are the first to pick their pockets and then poison them.”
Now for the truth—New York is in a State of perfect tranquility. Governor Clinton has convened the legislature for the sole purpose of appointing senators to Congress: and a bill for the purpose is in great forwardness. Mr. Le Couteulx the banker in Paris can bear witness that the baker who took some american flour of him lately to bake by way of trial, to ascertain the quality of a parcel he was about to contract for, objected to the whiteness and excellence of the bread it produced, because his customers might thereafter be dissatisfied unless he cou’d always get as good. Of this fact I have complete evidence.
The french refugees here seem excessively embitter’d against the national assembly of France. I heard one of them say the other evening that three fourths of the members had neither a foot of and nor a penny of revenue. Most of the printing presses groan with  abuse of the leaders in the revolution. And the editors of them concur in saying or believing that the people will grow tired of the demagogues and resort to the king and the military for order and safety.—Please to present me affectionately to Mr. Short and believe me with most respectful sentiment of attachment Yours,

John Brown Cutting

